Order entered December 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00530-CR
                                    No. 05-19-00531-CR
                                    No. 05-19-00532-CR

                        DAVID EARL SPILLMAN, JR., Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                      Trial Court Cause Nos. 31765, 31766 & 31767

                                         ORDER
       Before the Court is the State’s December 19, 2019 second motion to extend time to file

its brief. We GRANT the motion and ORDER the brief filed on or before January 17, 2020.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE